PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Shenzhen University
Application No. 16/485,051
Filed: 9 Aug 2019
For: HIGH-RESOLUTION TEMPERATURE SENSOR BASED ON BUILT-IN SAC AND SPECTRAL-VALLEY-POINT ANALYSIS
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition to withdraw holding of abandonment under 37 CFR 1.181 filed on June 12, 2022.

The petition is GRANTED.

On October 7, 2021, the examiner issued a non-final Office action, which set a shortened statutory period for reply of three months from the date of the Office action. Extensions of this period were available under 37 CFR 1.136(a). On June 10, 2022, the Office issued a Notice of Abandonment.

A review of the record reveals a reply to the non-final Office action was filed on January 10, 2022, which was made timely by the submission of a petition for a one-month extension of time and a $110 extension of time fee on January 24, 2022. The reply and the petition for a one-month extension of time under 37 CFR 1.136(a) are located in the Image File Wrapper for this application. Accordingly, applicant filed a timely reply to the outstanding nonfinal Office action of October 7, 2021, and therefore, the Office should not have held the application abandoned. 

In view of the above, the petition is granted and the holding of abandonment is withdrawn.

This matter is being referred to Technology Center Art Unit 2855 for appropriate action on the reply filed January 10, 2022.

Questions concerning this decision may be directed to the undersigned at (571) 272-3211. 



All other questions regarding the status of the application or the examination procedures should be directed to the Technology Center.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET